Case: 11-15660       Date Filed: 11/21/2012       Page: 1 of 2

                                                                  [DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                    No. 11-15660
                              ________________________

                      D.C. Docket No. 2:09-cv-00261-CEH-DNF



JAMES D. SELELYO ,
STEPHANIE P. SELELYO,

                                                                  Plaintiffs–Appellants,

                                            versus

ALFREDO J. SARARO, III,
SARARO HOLDINGS, LLC,
ALANA SARARO,
FIFTH THIRD BANK,

                                                                  Defendants–Appellees.

                              ________________________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                            ________________________

                                     (November 21, 2012)

Before BARKETT and JORDAN, Circuit Judges, and HALL, * District Judge.

* Honorable James Randal Hall, United States District Judge for the Southern District of
Georgia, sitting by designation.
                Case: 11-15660       Date Filed: 11/21/2012      Page: 2 of 2



PER CURIAM:

       James and Stephanie Selelyo appeal a district court order dismissing their

Racketeer Influenced and Corrupt Organizations (“RICO”) claim against Alfredo

J. Sararo, III, Sararo Holdings, LLC, Alana Sararo, and Fifth Third Bank. 1 Having

reviewed the record and considered the oral argument of counsel, the district

court’s dismissal of the Selelyos’ RICO claim is AFFIRMED.




1
  The Selelyos waived any appeal of their pendent state law claims by failing to raise those
claims in their brief. See Hamilton v. Southland Christian School, Inc., 680 F.3d 1316, 1319
(11th Cir. 2012).
                                               2